EA

                          OF        XAS




                        October 10, 1961

Honorable Albert Hutson        Opinion No. WIW-1161
Countv Attornev
Triniiy County"                Re: !Whetherthe County School Boards
Groveton, Texas                    of Trinity and Walker Countles,
                                   under the provisions of Article
                                   2742f, Section 1; have the au-
                                   thority to detach territory sit-
                                   uated wholly in ?JalkerCounty
                                   from an independent school dis-
                                   trict wholly in Walker County
                                   and attach such territory to
                                   another independent school dis-
Dear Mr. Hutson:                   trict situated in both counties.

          Your letter of September 19, 1961,   submits the follow-
ing inquiry:
          "Under the provisions of Article 2742F, Sec-
     tion 1, Revised Civil Statutes of Texas, do the
     County School Boards of Trinity and Walker Counties
     have the power to detach territory situated wholly
     in Walker County from an independent school district
     situated wholly in Walker County and attach such
     territory to another independent school district
     situated partly in k?alkerCounty and partly in
     Trinity County, provided the otherrequirements
     of such statute are complied with?"
          The power of county boards of school trustees to trans-
.ferterritory from or to a county-line independent school district
emanates from Section 1, Article 27&2f, Vernon's Civil Statutes,
which reads as follows:
         "Section 1. In each county of this state the
    County Board of Trustees shall have the authority,
    when duly petitioned as herein provided, to detach
    from and annex to any school district territory
    contiguous to the common boundary line of the two
    districts; provided the Boa,rdof Trustees of the
    district to which the annexation is to be made,ap-
    proves, by majority vote, the proposed transfer of
    territory and provided, further, that where the
    territory to be detached exceeds ten per cent (10s)
Honorable Albert Hutson, page 2 (~-1161)

     of the entire district the petition must be signed
     by a majority of the trustees of said district in
     addition to a majority of the qualified voters of
     the territory to be detached. The petition shall
     give the metes and bounds of the territory to be
     detached from the one and added to the other dis-
     trict and must be signed by a majority of the
     qualified voters residing in the said territory
     so detached. Upon receipt of the said petition,
     duly signed, and upon notice of the approval of
     the proposed annexation by the Board of Trustees
     of the district ,towhich the territory is to be
     added, the County Board offTrustees shall pass an
     order transferring the said territory and rede-
     fining the boundaries of the districts affected
     by said transfer, the said order to be recorded
     in the Minutes of the County Board of Trustees,
     provided that no school district shall be reduced
     to an area of less than nine square miles.'
          First, as you note in your letter, the exercise of
this power conferred by the statute must be in strict compli-
ance with the mandatory provisions of the statute or it will
be void. Wortham Independent School District v. State ex rel.
Fairfield Consolidated Independent School District, 244 S.W.
2d 838 (Civ.App. 1951, err. ref. n.r.e.). Assuming strict
compliance is achieved, your inquiry relates to whether the
county school boards in question can detach territory situated
within a single county from an independent school district
wholly within that county and,attach it to a so-called "county-
line" independent school district.
          Ik!e
             are of the opinion that your question should be
answered in the affirmative as such action has in effect been
upheld by the Supreme Court in the case of South Taylor County
Independent School District v. Winters Independent School Dis-
trict, et al, 151 Tex. 330, 249 S.W.2d 1010 (1952). The Su-
preme Court, speaking through Justice Sharp, said in part:
          "Petitioner concedes that if the action of the
     County Board of School Trustees of Taylor County,
     Texas, in transferring the territory to Winters
     Independent School District was complete and final,
     and incompliance with Article 2742f, the decisions
     of the Court sustain the transfer of the territory
     to the Winters Independent School District." (Citing
     \:einertIndep. School Dist. v. Ellis, 52 S.W.2d 370
     (Civ.App. 1932), Mathis Independent School District
     v. Odem Inde endent School District,,222 S.W. 2d 270
     (Civ.App. 1959).
L   ’




        Honorable Albert Hutson,~page 3 (~-1161)

                  Further, in the case of Dibrell Waldrip, et al v.
        County Board of School Trustees of Guadalupe County, et al,
        307 S,.!!.2d
                   158, err. ref. (Civ.App. 1957) substantially the
        same problem as you present was before th& Court, which in
        upholding the action, said in part:
                  "A majority of the resident voters of the
             Staples Area pet-itionedthe County Board of School
             Trustees of Guadalupe County for such detachment
             and annexation, under the provisions of Art. 2742f,
             Sec. 1, Vernon's Ann.Civ.Stats. After a hearing,
             said County Board granted such petition.and entered
             its order detaching the area from the Ceguin Dis-
             trict and attaching it to San Narcos District. This
             order was authorized by the above statute and was
             legal in every way. . . .Honorable Albert Hutson, page 4. (~-1161)

AFPROVED:
o.CINIONCOMMITTEE
9:.V. Geppert, Chairman
N. Ray Scruggs
Bob Shannon
Slmer XcVey
John C. Steinberger
REVIENED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.